Title: From John Adams to the Marquis of Carmarthen, 21 January 1788
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square Jan. 21. 1788
          
          I do myself the Honour to inclose to your Lordship a Resolution of Congress of the fifth day of October last, by which I am permitted to return to America, at anytime after the Twenty fourth Day of February 1788. As it is my Intention to embark on board the Ship Lucretia John Calahan Commander, I must request of your Lordship to obtain the neccessary orders that the Same Priviledges be granted in Shipping my Baggage, as are usually allowed to other foreign Ministers of equal Rank.
          Let me further Request of your Lordship to obtain of the King and Queen, the Appointment of a Time when I may have the Honour of an Audience to take Leave of their Majestys, on Some day previous to the twenty fourth of February next.
          With great Respect, I have the / Honour to be, my Lord, your / Lordships most obedient and / most humble Servant
          
            John Adams.
          
        